DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The best prior art of record, Cejka (U.S. 2020/0150224) teaches a sensor calibration device comprising: a base frame 108 comprising a primary base member and a secondary base member transversely affixed to the primary base member within a specified tolerance, the base frame further comprising a first bracket and a second bracket; 
a standing frame 102 operable to couple with the base frame by engaging the first bracket, the standing frame comprising a hinge; a primary standing member;
a measurement frame 106 comprising a primary measurement member 104a and a secondary measurement member 104b transversely affixed to the primary standing member within a specified tolerance, the measurement frame operable to couple to the standing frame such that the primary measurement member is substantially parallel to the primary standing member (see figure 1) within a specified tolerance;
a crossbar 404 configured to detachably couple to the measurement frame; the crossbar transverse to the primary measurement member within a specified tolerance when coupled; 
a target 400 configured to detachably couple to the crossbar; the target having a specified configuration suitable for a sensor calibration.
However Cejka does not explicitly teach a measurement frame comprising a secondary standing member transversely affixed to the primary standing member within a specified tolerance; and a handlebar frame operable to detachably couple to the base frame by engaging the second bracket; the 
Therefore, the prior art of record fails to teach the invention as set forth in claims 1-10, and the Examiner can find no teaching of sensor calibration device, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JAMEL E WILLIAMS/Examiner, Art Unit 2855                                                                                                                                                                                                        





.